            Case 1:00-cr-00216-JSR Document 113 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                           Case No. 1:00-cr-00216-JSR
                                Plaintiff,

       v.



JUAN LAJARA,
                              Defendant.


       NOTICE OF EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)



       PLEASE TAKE NOTICE that upon the accompanying legal memorandum, declaration

and exhibits, and pursuant to the newly amended 18 U.S.C. § 3582(c)(1)(A)(i), Defendant Juan

Lajara will and hereby does move before the Honorable Jed S. Rakoff of the United States District

Court for the Southern District of New York, 500 Pearl Street, New York, New York, for an order

shortening his current prison release date of November 10, 2022 to time served, or alternatively to

order that he serve out the remainder of his sentence on home confinement, so he can avoid the

Covid-19 outbreak at the Metropolitan Detention Center, Brooklyn, due to his severe underlying

medical conditions.



Dated: New York, New York
February 11, 2021
Case 1:00-cr-00216-JSR Document 113 Filed 02/11/21 Page 2 of 2




                                             Respectfully submitted,


                               WILLKIE FARR & GALLAGHER LLP

                               By: /s/ Michael S. Schachter
                               Michael S. Schachter, Esq.
                               787 Seventh Avenue
                               New York, NY 10019
                               Tel: (212) 728-8000
                               Email: Mschachter@willkie.com


                               Attorneys for Defendant Juan Lajara




                             -2-
